Case 1:19-cv-06770-EK-VMS Document 28 Filed 04/21/20 Page 1 of 3 PageID #: 361




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

 -------------------------------
                                              :   Civil Action No. 19 Civ. 6770 (EK) (VMS)
                                              :
 IN RE FIAT CHRYSLER                          :
 AUTOMOBILES N.V. SECURITIES                  :   STIPULATION AND
 LITIGATION                                   :   ORDER
                                              :
                                              :
 -------------------------------

                This stipulation is entered into by and among Plaintiff Nicholas S. Panitza

(“Plaintiff”) and Defendants Fiat Chrysler Automobiles N.V., Roland Iseli and Alessandro Baldi,

as co-executors of the estate for Sergio Marchionne, Michael Manley, and Richard K. Palmer

(collectively, “Defendants”).

                WHEREAS, on December 2, 2019, Jung Kyoon Kong filed a putative class

action styled Kong v. Fiat Chrysler Automobiles N.V., et al. in the United States District Court

for the Eastern District of New York against Defendants alleging violations of the federal

securities laws subject to the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-

4 (the “PSLRA”);

                WHEREAS, on January 13, 2020, Jennifer H. Tan filed a putative class action

styled Tan v. Fiat Chrysler Automobiles, N.V., et al. in the United States District Court for the

Eastern District of New York against Defendants alleging violations of the federal securities

laws subject to the PSLRA;

                WHEREAS, on March 10, 2020, the Court issued an Order (“March 10 Order”;

ECF No. 21) consolidating the Kong and Tan actions and, pursuant to the PSLRA, appointing

Nicholas S. Panitza as Lead Plaintiff and Bernstein Liebhard LLP as Lead Counsel in the

consolidated action, styled In re Fiat Chrysler Automobiles N.V. Securities Litigation;
Case 1:19-cv-06770-EK-VMS Document 28 Filed 04/21/20 Page 2 of 3 PageID #: 362




                WHEREAS, on March 27, 2020, the Court entered an order setting a schedule

for Lead Plaintiff to file an amended complaint or designate an existing complaint as the

operative complaint, and for Defendants to answer, move to dismiss, or otherwise respond to the

operative complaint;

                WHEREAS, the COVID-19 pandemic has caused severe dislocations and

disruptions across the country, including significantly impacting Lead Counsel’s investigation

for the amended complaint;

                WHEREAS, due to these disruptions caused by COVID-19, Lead Counsel and

counsel for Defendants have conferred and agree that each of the stipulated dates for filing of an

amended complaint, as well as the briefing schedule for Defendants’ contemplated motion to

dismiss, shall be extended by three (3) weeks;

                WHEREAS, there has been no previous request for an extension of time with

respect to the filing of an amended complaint or responses;

               ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED THAT:

               1.      The time for Plaintiff to file any amended complaint or designate an

existing complaint as the operative complaint (the “Complaint”) shall be extended to June 1, 2020.

               2.      The time for Defendants to answer, move to dismiss, or otherwise respond

to the Complaint is extended through and including August 21, 2020. The time for Plaintiff’s

opposition to any motion to dismiss filed by Defendants shall be October 21, 2020. The time for

Defendants’ reply in support of any motion to dismiss shall be December 14, 2020.

               3.      Neither Plaintiff nor Defendants waive their rights to seek from each other

or the Court additional adjournments or extensions of the above deadlines, and the entry into this




                                                                                               -2-
Case 1:19-cv-06770-EK-VMS Document 28 Filed 04/21/20 Page 3 of 3 PageID #: 363




Stipulation shall not waive, and the parties expressly preserve, all rights, claims, and defenses in

this action.

               4.      Absent a motion by Plaintiff, the discovery stay under the PSLRA, 15

U.S.C. § 78u-4(b)(3)(B), shall continue to apply to all claims in this action.

               5.      This Stipulation may be executed in counterparts, and electronic or

facsimile signatures shall be deemed equivalent to original signatures.


Dated: New York, New York
       April 21, 2020


BERNSTEIN LIEBHARD LLP                           SULLIVAN & CROMWELL LLP




By:_/s/Stanley D. Bernstein                      By: /s/William B. Monahan
   Stanley D. Bernstein                             William B. Monahan
   Stephanie M. Beige                               Thomas C. White
   Peter J. Harrington                              Joshua S. Levy
   Matthew E. Guarnero                              125 Broad Street
   10 East 40th Street                              New York, New York 10004-2498
   New York, New York 10016                         Tel.: (212) 558-4000
   Tel.: (212) 951-2040
                                                     Attorneys for Defendants
  Attorneys for Plaintiff




        April 21, 2020
DATED: _______________________                   SO ORDERED,
                                                    s/Eric R. Komitee
                                                 ______________________________________
                                                 HON. ERIC R. KOMITEE
                                                 UNITED STATES DISTRICT JUDGE




                                                                                                 -3-
